485 F.2d 229
Daniel VILLALPANDO, Petitioner-Appellant,v.TEXAS BOARD OF PARDONS & PAROLES et al., Respondents-Appellees.
No. 73-2174 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 27, 1973.Rehearing Denied Oct. 29, 1973.

Daniel Villalpando, pro se.
John L. Hill, Atty. Gen., E. Bruce Curry, Asst. Atty. Gen., Austin, Tex., for respondents-appellees.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
It is ordered that this appeal be, and it is hereby dismissed for want of jurisdiction, due to appellant's failure to timely file a notice of appeal.  See Tribbitt v. Wainwright, 462 F.2d 600 (5th Cir. 1972); Rule 4(a), F.R.App.P.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5th Cir. 1970, 431 F.2d 409, Part I